Citation Nr: 0824696	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).

In June 2008, a Board of Veterans' Appeals (Board) hearing 
was held before the undersigned, who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7102.  This appeal is advanced on the docket due to the 
veteran's age.  38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The appellant's bilateral hearing loss and tinnitus are 
related to his period of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the veteran's 
period of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Tinnitus was incurred during the veteran's period of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends is a result of noise 
exposure in service.  Specifically, he asserts that he was 
exposed to artillery fire, small arms fire, mortar fire, and 
grenades during his period of service in combat zones in the 
European Theatre during World War II.  He has testified that 
he had minimal noise exposure in his post-service occupation 
as a plumber, and he denied recreational noise exposure.  He 
reported that he did not wear hearing protection in service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The service medical records do not reveal complaints, 
treatment, or diagnoses referable to hearing loss or 
tinnitus.  At discharge, forced whisper voice testing was 
noted to be 15/15 in each ear.

A November 2006 VA audio examination report demonstrated 
hearing loss that sloped from mild to severe in the right ear 
and moderately-severe to severe hearing loss in the left ear.  
The veteran denied tinnitus at the time of the examination, 
but he testified that he had tinnitus at the time of his June 
2008 hearing.  A June 2000 VA audiology record noted 
complaints of tinnitus as well.

The November 2006 VA examiner opined that a relationship 
between hearing loss and noise exposure in service was purely 
speculative due to the lack of frequency-specific audiometric 
test results with the forced whisper voice test at discharge.

A June 2008 written statement from a private otolaryngologist 
opined that the veteran's current hearing loss was caused by 
military noise exposure.  Thus, the only non-speculative 
medical nexus opinion is the June 2008 private medical 
opinion which supports the claim.

The Board finds this opinion to be competent and credible.  
Absent evidence to the contrary, the Board is not in a 
position to question a credible and competent opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
service connection is warranted for the veteran's bilateral 
hearing loss and tinnitus.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


